Order filed November 2, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00410-CV
                                   ____________

                     KOFFI JUSTIN NGORAN, Appellant

                                         V.

                   FLAN ROSELINE SEIMESSON, Appellee


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-28888

                                     ORDER

      Appellant’s brief was due October 11, 2021. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before November
16, 2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.